Citation Nr: 1008970	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a cardiac disorder, 
diagnosed as coronary artery disease and tachycardia, as 
secondary to service-connected diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD, hypertension as secondary to service-
connected diabetes mellitus, and tachycardia as secondary to 
service-connected diabetes mellitus.  Timely appeals were 
noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 9, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

In May 2009, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran served in combat or has PTSD that is related to a 
corroborated in-service stressor.

2.  A preponderance of the evidence is against a finding that 
hypertension is related to service or to service-connected 
diabetes mellitus.  

3.  A preponderance of the evidence is against a finding that 
a cardiac disorder, to include coronary artery disease and 
tachycardia, is related to service or to service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).

2.  Hypertension is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.311, 3.316 (2009).

3.  A cardiac disorder, diagnosed as coronary artery disease 
and tachycardia, is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A.         §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310, 3.311, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated January 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain medical nexus opinions with 
respect to these claims.  There is no evidence that the 
Veteran served in combat, and his claimed stressors cannot be 
corroborated; thus, scheduling a VA examination to determine 
whether the Veteran has PTSD that is related to an in-service 
stressor would serve no useful purpose.  In addition, the 
evidence is clear that hypertension and a cardiac disorder 
manifested years before the Veteran's diabetes mellitus was 
diagnosed.  Thus, it cannot be said that these disorders are 
secondary to service-connected diabetes mellitus.  In light 
of the foregoing, relating these disabilities to service or 
to a service-connected disorder would certainly be 
speculative.   However, service connection may not be based 
on a resort to pure speculation or even remote possibility.   
See 38 C.F.R. § 3.102.  The duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
5103A(a)(2).  The Board is satisfied that the duties to 
notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating these claims, the Board must assess the 
competence and credibility of the lay evidence submitted by 
the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

PTSD

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

The Veteran has been diagnosed with PTSD, which he attributes 
to stressful events during service.  His claimed stressors 
include his unit coming under mortar fire at Cam Ranh Bay in 
January 1967; seeing dead bodies; smelling burning corpses; 
and hearing gruesome stories about atrocities committed in 
the field.  He has also stated that he observed the 
decapitated body of a U.S. serviceman hanging from a tree.  

Service records show that the Veteran's military occupational 
specialty during his time in Vietnam was 44E20, toolmaker, 
and that he was assigned to the aircraft maintenance 
department aboard the USS Corpus Christi Bay.  The evidence 
does not show, and the Veteran has not asserted, that he 
served with a combat unit or participated in combat.  Thus, 
in order for the claim of entitlement to service connection 
for PTSD to succeed, evidence must be presented that 
corroborates the Veteran's claimed stressors.

Some of the Veteran's reported stressors are anecdotal in 
nature and are not capable of verification.  The stressors of 
seeing dead bodies and hearing gruesome stories are too vague 
and not capable of verification.  Additionally, without a 
name, date, or location of the incident, it is impossible to 
verify the Veteran's report of observing a decapitated U.S 
serviceman hanging from a tree.

In September 2009, the AMC submitted a query to the Defense 
Personnel Records and Information Retrieval System (DPRIS), 
asking for the position of the Veteran's unit, the 1st 
Transportation Battalion, in January 1967, and requesting any 
information as to whether the unit came under mortar attacks 
at Cam Ranh Bay during that time.  In October 2009, a 
response was received, confirming that the 1st Transportation 
Battalion was based at Cam Ranh Bay in January 1967; however, 
records from the 1st Transportation Battalion and other units 
in the area could not document the claim that mortar rounds 
were fired on Cam Ranh Bay during that period of time.

While the Veteran has a diagnosis of PTSD and receives 
treatment for the same, under governing regulations, 
treatment for the disorder is not enough to establish VA 
benefits.  When the Veteran has not engaged in combat, the 
diagnosis must be based on substantiated events.  The 
Veteran's alleged stressors have not been corroborated, 
either because they are anecdotal or vague and therefore 
unverifiable, or because records from the Veteran's unit and 
others in the area do not show that Cam Ranh Bay came under 
mortar fire in January 1967 as stated by the Veteran.  
Because the Veteran's diagnosis is based on uncorroborated 
events, service connection for PTSD cannot be granted. 

The Board acknowledges the Veteran's belief that his PTSD is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's PTSD is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Service Connection for Hypertension and a Cardiac Disorder, 
as Secondary to Service-Connected Diabetes Mellitus

The Veteran does not claim and the record does not show that 
any cardiovascular disease had its onset in service or within 
the first post service year.  The initial clinical findings 
of pertinent disability were long after service discharge.  
The Veteran has been diagnosed with hypertension and cardiac 
disorders, to include tachycardia and coronary artery 
disease, which he has attributed to his service-connected 
diabetes mellitus.  The Veteran has not asserted, and the 
evidence does not show, that hypertension and a cardiac 
disorder had their onset during service.

Diabetes mellitus was diagnosed in December 2003, and service 
connection for that disorder was granted in March 2004.  The 
evidence of record shows that hypertension and a cardiac 
disorder were diagnosed years prior to the diagnosis of 
diabetes mellitus.  In November 1998, a stress echocardiogram 
noted a tachycardic response to exercise and a "very poor 
cardiovascular result."  In a clinical note dated in 
December 1998, a "history of hypertension" was noted.  The 
Veteran's blood pressure was 162/102, and he was taking 
several blood pressure medications.  In October 2002, still 
more than a year prior to the diagnosis of diabetes mellitus, 
the Veteran's blood pressure reading was 224/120.  During a 
VA heart examination in February 2006, the Veteran advised 
the examiner that coronary artery disease had been diagnosed 
in 1992 and that he had undergone a double bypass.  The 
records from that diagnosis and surgical procedure have not 
been made part of the record.  

During his September 2008 hearing, the Veteran testified that 
a physician at the Belleville VA Community Based Outpatient 
Clinic (CBOC) had told him that his hypertension and cardiac 
disorder were the result of his service-connected diabetes 
mellitus.  Records from that facility dating from 2004 to 
2009 have been received and reviewed, and there is no 
evidence of such a finding in the clinical notes.  Moreover, 
hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

On review, the Board finds that service connection for 
hypertension and a cardiac disorder, as secondary to diabetes 
mellitus, is not warranted.  The evidence of record clearly 
shows that the Veteran's hypertension and cardiac disorder 
predated his diagnosis of diabetes mellitus by several years, 
and none of the Veteran's treating physicians have indicated 
in their clinical notes that diabetes mellitus was the cause 
of the Veteran's hypertension and cardiac disorder.  

The Board acknowledges the Veteran's belief that his 
hypertension and cardiac disorder, to include coronary artery 
disease and tachycardia, is causally related to his service 
connected diabetes mellitus.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
In conclusion, a preponderance of the evidence is against a 
finding that hypertension and a cardiac disorder are causally 
related to the Veteran's diabetes mellitus.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A.        
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for a cardiac disorder, 
diagnosed as coronary artery disease and tachycardia, as 
secondary to service-connected diabetes mellitus, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


